Case 13-28023        Doc 45     Filed 01/22/19     Entered 01/22/19 08:53:06          Desc         Page 1
                                                  of 5




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28023
         Johnny L Reece
         Linda L Reece
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2013.

         2) The plan was confirmed on 09/20/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/22/2017.

         5) The case was completed on 09/10/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $39,575.00.

         10) Amount of unsecured claims discharged without payment: $71,424.15.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28023       Doc 45        Filed 01/22/19    Entered 01/22/19 08:53:06                 Desc         Page 2
                                                   of 5



 Receipts:

        Total paid by or on behalf of the debtor               $91,500.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $91,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $4,226.29
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $7,726.29

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured       15,704.00     15,704.00        15,704.00      15,704.00    2,102.39
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA       3,020.53         3,020.53      1,710.21         0.00
 ANESTHESIA CONSULTANTS           Unsecured         172.00        179.69           179.69        101.74         0.00
 CENTEGRA HOSPITAL MCHENRY        Unsecured         250.00        528.79           528.79        299.40         0.00
 FIFTH THIRD BANK                 Secured        6,500.00       6,500.00         6,500.00      6,500.00         0.00
 FIFTH THIRD BANK                 Secured             0.00          0.00             0.00           0.00        0.00
 GLOBAL MEDICAL IMAGING           Unsecured          21.00         20.80            20.80          11.78        0.00
 GLOBAL PAYMENTS                  Unsecured         183.00        180.00           180.00        101.92         0.00
 GLOBAL PAYMENTS                  Unsecured         125.00        120.00           120.00          67.94        0.00
 GLOBAL PAYMENTS                  Unsecured         200.00        125.00           125.00          70.77        0.00
 GLOBAL PAYMENTS                  Unsecured         186.00        186.40           186.40        105.54         0.00
 GLOBAL PAYMENTS                  Unsecured         200.00        183.06           183.06        103.65         0.00
 GLOBAL PAYMENTS                  Unsecured         175.00        140.06           140.06          79.30        0.00
 GLOBAL PAYMENTS                  Unsecured            NA          25.00            25.00          14.15        0.00
 GLOBAL PAYMENTS                  Unsecured           0.00        200.00           200.00        113.24         0.00
 GLOBAL PAYMENTS                  Unsecured            NA         150.00           150.00          84.93        0.00
 GLOBAL PAYMENTS                  Unsecured           0.00         45.00            45.00          25.48        0.00
 GLOBAL PAYMENTS                  Unsecured            NA         175.00           175.00          99.08        0.00
 GLOBAL PAYMENTS                  Unsecured            NA         145.00           145.00          82.10        0.00
 GLOBAL PAYMENTS                  Unsecured            NA         200.00           200.00        113.24         0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         730.00        661.89           661.89        374.76         0.00
 LAKE HEART SPECIALISTS           Unsecured         510.00        496.19           496.19        280.94         0.00
 NAVY EXCHANGE SERVICE COMMA      Unsecured         265.00        247.95           247.95        140.39         0.00
 NAVY FEDERAL CREDIT UNION        Unsecured      2,000.00         973.06           973.06        550.94         0.00
 NAVY FEDERAL CREDIT UNION        Unsecured     45,814.00     17,207.69        17,207.69       9,742.92         0.00
 NAVY FEDERAL CREDIT UNION        Unsecured            NA     51,721.87        51,721.87      29,284.70         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28023        Doc 45      Filed 01/22/19    Entered 01/22/19 08:53:06              Desc         Page 3
                                                  of 5



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid         Paid
 NAVY FEDERAL CREDIT UNION       Unsecured           0.00         87.00         87.00          49.26        0.00
 NEX/MIL STAR/EXCHANGE           Unsecured         989.00        989.02        989.02        559.98         0.00
 PREMIER BANKCARD/CHARTER        Unsecured         390.00        390.95        390.95        221.35         0.00
 REGIONAL ACCEPTANCE CORPORAT Secured           8,696.00       8,696.00      8,696.00      8,696.00    1,164.43
 REGIONAL ACCEPTANCE CORPORAT Unsecured               NA       1,152.39      1,152.39        652.48         0.00
 MRSI                            Unsecured         353.00           NA            NA            0.00        0.00
 MRSI                            Unsecured         518.00           NA            NA            0.00        0.00
 HELZBERG DIAMOND 640/TRIDENT A Unsecured          267.00           NA            NA            0.00        0.00
 IL BONE AND JOINT INSTITUTE     Unsecured      1,430.00            NA            NA            0.00        0.00
 MARIO TRICOCI SALON #3110/GLOBA Unsecured         180.00           NA            NA            0.00        0.00
 MARIO TRICOCI SALON #3210/GLOBA Unsecured         160.00           NA            NA            0.00        0.00
 MEDICAL RECOVERY SPECIALISTS Unsecured            331.00           NA            NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured         200.00           NA            NA            0.00        0.00
 MIDLAND CREDIT MANAGEMENT       Unsecured         434.00           NA            NA            0.00        0.00
 MIDWEST DENTAL                  Unsecured         850.00           NA            NA            0.00        0.00
 VERIZON WIRELESS/GREAT          Unsecured      1,048.00            NA            NA            0.00        0.00
 VIRTUOSO SOURCING GROU          Unsecured          47.00           NA            NA            0.00        0.00
 VIRTUOSO SOURCING GROU          Unsecured          31.00           NA            NA            0.00        0.00
 VIRTUOSO SOURCING GROU          Unsecured          31.00           NA            NA            0.00        0.00
 VIRTUOSO SOURCING GROU          Unsecured          33.00           NA            NA            0.00        0.00
 VIRTUOSO SOURCING GROU          Unsecured          45.00           NA            NA            0.00        0.00
 VISTA MEDICAL CENTER EAST       Unsecured         100.00           NA            NA            0.00        0.00
 WELLS FARGO                     Unsecured      1,640.00            NA            NA            0.00        0.00
 FOX LAKE FIRE PROTECTION        Unsecured      1,380.00            NA            NA            0.00        0.00
 GLOBAL MEDICAL IMAGING          Unsecured         150.00           NA            NA            0.00        0.00
 KEYNOTE CONSULTING              Unsecured         215.00           NA            NA            0.00        0.00
 KEYNOTE CONSULTING              Unsecured          69.00           NA            NA            0.00        0.00
 LAKE FOREST HOSPITAL            Unsecured      6,000.00            NA            NA            0.00        0.00
 LAKE FOREST HOSPITAL            Unsecured         300.00           NA            NA            0.00        0.00
 GREENLEAF ORTHOPAEDIC ASSOC Unsecured             952.00           NA            NA            0.00        0.00
 H&R ACCOUNTS INC                Unsecured          55.00           NA            NA            0.00        0.00
 COLLEGE OF LAKE COUNTY/ARMOR Unsecured            165.00           NA            NA            0.00        0.00
 CONDELL MEDICAL CENTER          Unsecured         114.00           NA            NA            0.00        0.00
 DOUBLEDAY BOOK CLUB/RJM ACQ Unsecured              88.00           NA            NA            0.00        0.00
 FFCC COLUMBUS INC               Unsecured          80.00           NA            NA            0.00        0.00
 FFCC COLUMBUS INC               Unsecured         127.00           NA            NA            0.00        0.00
 ADVOCATE CONDELL MEDICAL CTR Unsecured         1,308.00            NA            NA            0.00        0.00
 AFNI                            Unsecured      1,037.00            NA            NA            0.00        0.00
 ALCHEMY WORLDWIDE LLC PROVID Unsecured             98.00           NA            NA            0.00        0.00
 ALEXIAN BROTHERS HOSPITAL       Unsecured         300.00           NA            NA            0.00        0.00
 AMERICAN VISION CENTER/CAPITAL Unsecured          239.00           NA            NA            0.00        0.00
 ATT MIDWEST/IC SYSTEM INC       Unsecured         213.00           NA            NA            0.00        0.00
 BEST PRACTICES INPATIENT        Unsecured         152.00           NA            NA            0.00        0.00
 CARSON PIRIE SCOTT 550/TRIDENTA Unsecured          91.00           NA            NA            0.00        0.00
 CENTEGRA MEMORIAL MEDICAL CT Unsecured             87.00           NA            NA            0.00        0.00
 CERTIFIED SERVICES INC          Unsecured          71.00           NA            NA            0.00        0.00
 CERTIFIED SERVICES INC          Unsecured          66.00           NA            NA            0.00        0.00
 CERTIFIED SERVICES INC          Unsecured          40.00           NA            NA            0.00        0.00
 CERTIFIED SERVICES INC          Unsecured          35.00           NA            NA            0.00        0.00
 NCO FIN/55                      Unsecured         216.00           NA            NA            0.00        0.00
 NCO MEDCLR                      Unsecured          46.00           NA            NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28023       Doc 45      Filed 01/22/19    Entered 01/22/19 08:53:06             Desc         Page 4
                                                 of 5



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted      Allowed        Paid         Paid
 NCO MEDCLR                     Unsecured          60.00           NA           NA            0.00       0.00
 NCO MEDCLR                     Unsecured          45.00           NA           NA            0.00       0.00
 NCO MEDCLR                     Unsecured          30.00           NA           NA            0.00       0.00
 NICOR GAS/ASSET ACCEPTANCE     Unsecured         690.00           NA           NA            0.00       0.00
 NORTHSHORE CENTER GESTROENTE Unsecured            32.00           NA           NA            0.00       0.00
 NORTHSHORE UNIV HEALTH SYSTEMUnsecured        1,276.00            NA           NA            0.00       0.00
 NORTHWEST COLLECTORS           Unsecured      1,560.00            NA           NA            0.00       0.00
 NORTHWEST COMMUNITY HOSPITA Unsecured         3,800.00            NA           NA            0.00       0.00
 NORTHWEST LAKE FOREST HOSPITA Unsecured       1,000.00            NA           NA            0.00       0.00
 PFG OF MINNESOTA               Unsecured      1,640.00            NA           NA            0.00       0.00
 PREMIER BANK                   Unsecured         430.00           NA           NA            0.00       0.00
 PROFESSIONAL PLACEMENT         Unsecured         502.00           NA           NA            0.00       0.00
 PROGRESSIVE INSURANCE/NCO FIN/ Unsecured      1,187.00            NA           NA            0.00       0.00
 RJM ACQUISITIONS LLC           Unsecured          89.00           NA           NA            0.00       0.00
 SALLYS BEAUTY 452/TRIDENT ASSE Unsecured         166.00           NA           NA            0.00       0.00
 STATE COLLECTION SERVI         Unsecured         183.00           NA           NA            0.00       0.00
 STATE COLLECTION SERVI         Unsecured          96.00           NA           NA            0.00       0.00
 STATE COLLECTION SERVI         Unsecured         128.00           NA           NA            0.00       0.00
 TCF BANK/PROFESSNL ACCT MGMT Unsecured            90.00           NA           NA            0.00       0.00
 TMOBILE/AFNI INC               Unsecured      1,037.00            NA           NA            0.00       0.00
 TRANSWORLD SYSTEMS             Unsecured         151.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          282.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          168.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          136.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          119.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          160.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          214.00           NA           NA            0.00       0.00
 ULTA SALON COSMETICS AND FRAG Unsecured          168.00           NA           NA            0.00       0.00
 UNITED COLLECT BUR INC         Unsecured          33.00           NA           NA            0.00       0.00
 UNITED COLLECT BUR INC         Unsecured          50.00           NA           NA            0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured      6,606.00       8,062.06     8,062.06      4,564.70        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28023        Doc 45      Filed 01/22/19     Entered 01/22/19 08:53:06              Desc      Page 5
                                                   of 5



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                 $6,500.00          $6,500.00                $0.00
       Debt Secured by Vehicle                           $24,400.00         $24,400.00            $3,266.82
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $30,900.00         $30,900.00            $3,266.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,614.40         $49,606.89               $0.00


 Disbursements:

         Expenses of Administration                             $7,726.29
         Disbursements to Creditors                            $83,773.71

 TOTAL DISBURSEMENTS :                                                                      $91,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
